DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 04/05/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. John Whetzel (Reg. No.  73,133) on 06/08/2022.

The amendments filed on 04/05/2022 have been entered.
The below claims amendments overcome the Double patenting and the USC 103 rejections previously set forth in the Office Action mailed on 01/27/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Abstract
Please replace the abstract with:
A method, apparatus, and system for assigning the execution of a cryptography 
and/or compression operation on a data segment to either a central processing unit (CPU) or a hardware 

Claims

Please replace claim 1 with:
1. (Currently Amended) A computer-implemented method for offloading a cryptography and/or compression operation to a hardware accelerator, comprising: 
obtaining and dividing the data file into a plurality of data segments for deduplicated storage, 
wherein the plurality of data segments are grouped into buckets for [[a]] the cryptography and/or compression operation prior to being deduplicatively stored based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which the cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and [[a]] the hardware , 
wherein the status information relating to the CPU comprises an average recent latency measurement of the CPU, and the status information relating to the hardware 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware : 
determining whether the hardware accelerator is in a busy state, wherein the hardware accelerator is in the busy state when the average recent latency measurement of the hardware accelerator exceeds a latency threshold and the current queue size of the hardware accelerator exceeds a queue size threshold, and in response to the determining that the hardware accelerator is in the busy state, performing a comparison of the average recent latency measurement of the CPU to the average recent latency measurement of the hardware  accelerator of the status information to meet a latency goal; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: 
forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; and 
Appl. No.: 16/588,860-2-Atty. Docket No.: 6368P335USC1 (P335C)in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion of the plurality of data segments are discarded without any new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored.  

Please replace claim 3 with:
3. (Currently Amended) The method of claim 1, further comprising: determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware the busy state
Please cancel claim 4:
4. (Cancelled).  

Please replace claim 5 with:
5. (Currently Amended) The method of claim [[4]] 1, further comprising, when the hardware recent latency measurement of the hardware 

Please replace claim 6 with:
6. (Currently Amended) The method of claim 1, wherein the second portion of the plurality of data segments is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware 

Please replace claim 8 with:
8. (Currently Amended) A non-transitory machine-readable medium for offloading a cryptography and/or compression operation to a hardware accelerator having instructions stored therein, which when executed by a processor, cause the processor to perform data processing operations, the operations comprising: 
Appl. No.: 16/588,860-4-Atty. Docket No.: 6368P335USC1 (P335C)obtaining and dividing the data file into a plurality of data segments for deduplicated storage, 
wherein the plurality of data segments are grouped into buckets for [[a]] the cryptography and/or compression operation prior to being deduplicatively stored based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which the cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and a hardware , 
wherein the status information relating to the CPU comprises an average recent latency measurement of the CPU, and the status information relating to the hardware 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware  accelerator based at least in part on: 
determining whether the hardware accelerator is in a busy state, wherein the hardware accelerator is in the busy state when the average recent latency measurement of the hardware accelerator exceeds a latency threshold and the current queue size of the hardware accelerator exceeds a queue size threshold, and 
in response to the determining that the hardware accelerator is in the busy state, performing a comparison of the average recent latency measurement of the CPU to the average recent latency measurement of the hardware 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: 
forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware  accelerator: 
forwarding the data segment to the hardware 
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion of the plurality of data segments are discarded without any new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored.  

Please replace claim 10 with:
10. (Currently Amended) The non-transitory machine-readable medium of claim 8, the operations further comprising: determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware  accelerator in response to determining that the hardware  accelerator is not in [[a]] the busy state

Please cancel claim 11:
11. (Cancelled).  

Please replace claim 12 with:
12. (Currently Amended) The non-transitory machine-readable medium of claim [[11]] 8, the operations further comprising, when the hardware recent latency measurement of the hardware 

Please replace claim 13 with:
13. (Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the second portion of the plurality of data segments is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware 

Please replace claim 15 with:
15. (Currently Amended) A data processing system for offloading a cryptography and/or compression operation to a hardware accelerator, comprising: a processor; and Appl. No.: 16/588,860-7-Atty. Docket No.: 6368P335USC1 (P335C)a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data processing operations, the operations including: 
obtaining and dividing the data file into a plurality of data segments for deduplicated storage, 
wherein the plurality of data segments are grouped into buckets for [[a]] the cryptography and/or compression operation prior to being deduplicatively stored based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which the cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and a hardware 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware :
determining whether the hardware accelerator is in a busy state, wherein the hardware accelerator is in the busy state when the average recent latency measurement of the hardware accelerator exceeds a latency threshold and the current queue size of the hardware accelerator exceeds a queue size threshold, and 
in response to the determining that the hardware accelerator is in the busy state, performing a comparison of the average recent latency measurement of the CPU to the average recent latency measurement of the hardware 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: 
forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 
Appl. No.: 16/588,860-8-Atty. Docket No.: 6368P335USC1 (P335C)forwarding the data segment to the hardware 
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion of the plurality of data segments are discarded without any new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored.  

Please replace claim 17 with:
17. (Currently Amended) The data processing system of claim 15, the operations further comprising: determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware accelerator in response to determining that the hardware the busy state

Please cancel claim 18:
18. (Cancelled).  

Please replace claim 19 with:
19. (Currently Amended) The data processing system of claim [[18]] 15, the operations further comprising, when the hardware 

Please replace claim 20 with:
20. (Currently Amended) The data processing system of claim 15, wherein the second portion of the plurality of data segments is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware 

Please replace claim 22 with:
22. (Currently Amended) The method of claim 1, wherein the cryptography and/or compression operation is a first cryptography and/or compression operation and the data segment is a first data segment, and wherein the method further comprises: updating the average recent latency measurement of the CPU or the average recent latency measurement of the hardware 

Please replace claim 23 with:
23. (Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the cryptography and/or compression operation is a first cryptography and/or compression operation and the data segment is a first data segment, and wherein the operations further comprise: updating the average recent latency measurement of the CPU or the average recent latency measurement of the hardware 

Please replace claim 24 with:
24. (Currently Amended) The data processing system of claim 15, wherein the cryptography and/or compression operation is a first cryptography and/or compression operation and the data segment is a first data segment, and wherein the operations further comprise: updating the average recent latency measurement of the CPU or the average recent latency measurement of the hardware 
Allowable Subject Matter
Above Claims 1, 3, 5-8, 10, 12-15, 17, 19-24 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Wang (US 20180006806 A1),
Danilov et. al. (US 20180173453 A1),
Shalev et. al. (US 9569357 B1), and
Gasser (US 10719366 B1).
Wang discloses dual mode hardware acceleration for cryptographic operations, where data is received by a system comprising a central processing unit (CPU) and a cryptographic hardware accelerator coupled to the CPU, to perform cryptographic operation on the data, where the operation is determined to be performed on either the CPU or the accelerator based on the state information of both CPU and accelerator, where the state information is related to queue length, estimated time for processing operation, where “checking if the state information satisfies a predetermined condition and offloading, by the CPU, selective performance of the cryptographic operation on a remaining blocks by the CPU or the cryptographic hardware accelerator based on the current state information”. Danilov discloses in response to data being stored in storage, storage engine may be configured to segment a data file into multiple segments, where segments of data files are stored in a deduplicated manner within a storage. Shalev discloses separate areas of physical storage may be used for storing different sizes of data blocks to prevent the storage space from being fragmented with variable blocking. Gasser discloses characteristics of calls to an accelerator and a CPU may be recorded over time, the accelerator or processor used to perform a computation, the hardware selection may be performed based (at least in part) on the estimated time to complete the task using the accelerator in comparison to the estimated time using the CPU.
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses executing the cryptography and/or compression operation to deduplicatively store a plurality of data segments, where the plurality of data segments are grouped into buckets of similar size, where the selection of the CPU or the hardware accelerator to perform the operation is based at least in part on: first determining whether the hardware accelerator is in a busy state, wherein the hardware accelerator is in the busy state when the average recent latency measurement of the hardware accelerator exceeds a latency threshold and the current queue size of the hardware accelerator exceeds a queue size threshold, and in response to the determining that the hardware accelerator is in the busy state, then, performing a comparison of the average recent latency measurement of the CPU to the average recent latency measurement of the hardware cryptography/compression accelerator of the status information to meet a latency goal. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/Examiner, Art Unit 2497